Citation Nr: 9907398	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1991 to December 
1994.  This appeal arises from a May 1995 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO).  In this 
decision, the RO denied service connection for a left knee 
disability, a back disability, a right foot disability, a 
neck disability, a skin disorder, bilateral hearing loss, and 
defective vision.  The veteran appealed these decisions.  

The issue of service connection for a skin disorder is 
discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The medical opinions of March 1995 and September 1997 and 
the veteran's lay evidence of continuous symptomatology link 
his current compression fracture of the T7, T9, and T10 
vertebrae, residuals of his fracture of the left patella, and 
the bony prominence of the dorsum of his right mid-foot to 
his military service.

2.  The veteran has not submitted evidence of a current 
diagnosis for a neck disability and bilateral hearing loss 
and, therefore, has not presented plausible claims for 
service connection.

3.  The veteran's bilateral hyperopia is congenital or 
developmental in nature.


CONCLUSIONS OF LAW

1.  The veteran's compression fracture of the T7, T9, and T10 
vertebrae was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(a), (b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b) (1998).

2.  The veteran's fracture of the left patella was incurred 
in active service.  
38 U.S.C.A. §§ 1110, 5107(a), (b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(b) (1998).

3.  The veteran's bony prominence of the dorsum of the right 
mid-foot was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(a), (b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b) (1998).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a neck disability.  38 U.S.C.A. § 5107 
(West 1991).

5.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The veteran's claim for defective vision is denied as a 
matter of law.  38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination in 
February 1991 soon after he had entered active service.  He 
reported that he did not have any medical history of eye 
trouble, hearing loss, or disabilities associated with his 
left knee, back, right foot, or neck.  His musculoskeletal 
system, spine, lower extremities, feet, eyes, ears, and ear 
drums were found to be normal.  His distant vision in the 
right eye was 20/25 correctable to 20/20, and in the left eye 
it was 20/20.  The veteran's near vision in the right eye was 
20/30 correctable to 20/25 and in the left it was 20/25.  
Audiometric testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
15
-
5
0
0
10
-
LEFT
-
15
10
-
5
0
0
25
-

A service medical record of December 1991 reported that the 
veteran's bilateral uncorrected vision was 20/15.  He was 
given another audiometric test in May 1992 that noted the 
following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
5
15
-
0
0
0
15
-
LEFT
-
20
10
-
10
0
0
30
-

It was remarked by the examiner that the veteran was exposed 
to hazardous noise.  A service medical record of January 1993 
noted that the veteran had received a fracture to the left 
patella.  A medical record of November 1993 reported that the 
veteran had injured his right foot while running down some 
steps.  On examination, there was slight swelling and redness 
in the foot and the assessment was to rule out a fracture.  
An X-ray taken later that day determined that the right foot 
was within normal limits and the assessment was changed to 
contusion right mid-foot.  However, the radiological 
consultation dated in mid-November 1993 reported that the 
right foot had mild osteoarthritic changes in the great toe's 
metatarsophalangeal (MTP) joint.  A service medical record of 
May 1994 noted that observation of the veteran's tympanic 
membranes revealed that the right side was intact and light 
reflective while the left side was positive for erythema.  
The assessment was upper respiratory infection.  A service 
medical record of mid-June 1994 noted the veteran's complaint 
of a back ache for the past five days after completing a road 
march with a 100 pound backpack.  On examination, there was 
tenderness in the low back with a healing abrasion.  The 
assessment was a healing abrasion from backpack friction and 
myalgia in the back.  

In July 1994, the veteran complained of left knee pain and a 
bump on his left knee that had been getting bigger for the 
last five months.  He claimed that he had fallen off an 
armored vehicle the year before and had experienced 
intermittent left knee pain, stiffness, swelling, and 
instability ever since.  An examination of the left knee was 
positive for edema and the possibility of a misshapen knee 
with a deformity over the lateral superior aspect of the 
patella.  It was also noted that during Lachman's sign the 
knee evidenced very slight laxity.  A radiological study of 
the left knee found an old fracture of the left patella.  The 
assessment was fractured patella.

The veteran was given two different examinations of his left 
knee in August 1994.  His history included falling off an 
armored vehicle approximately one year before and increasing 
left knee pain since participating in road marches.  This 
examination was positive for patellar compression with mild 
crepitus and a deformity of the superior lateral surface of 
the patella.  It was noted that a left knee X-ray had found 
an old comminuted fracture of the superior lateral aspect of 
the left patella with three millimeters separation in the 
joint surface that was fairly well-maintained.  The 
assessment was an old fracture of the left patella.  The 
second consultation also noted an impression of an old 
fracture that had become symptomatic.

There is no separation examination of record.  The veteran's 
Department of Defense (DD) Form 214 reported that the 
veteran's military specialty had been a fighting vehicle 
infantryman.  In December 1994, the same month the veteran 
was released from active service, he filed multiple claims 
for service connection with the RO.  These claims included 
entitlement to service connection for a broken knee cap that 
he claimed had occurred in 1993, loss of hearing in 1992, 
loss of eyesight in 1992, back and neck problems that had 
started in 1994, and foot pain that had started in 1993.  

A U. S. Department of Veterans Affairs (VA) general medical 
examination was afforded the veteran in March 1995.  He 
claimed that he had sustained a 13 foot fall in which he had 
hit his left knee in 1993 and had re-injured his knee later 
that same year when he fell while walking up a mountain.  He 
asserted that he had developed back and neck pain in 
September 1993 due to carrying heavy backpacks.  The veteran 
denied any specific injury to his back or neck.  He alleged 
that he had injured his right foot in the spring of 1994 when 
he hit it against a door while running down a set of steps.  
This injury resulted in a cut and what he was told was a 
stress fracture that had continued to periodically hurt him.  
At the time of the examination, the veteran complained of 
occasional pain and swelling in the left knee, low back pain, 
and an occasional stiff neck.  On examination, the veteran's 
posture, carriage, and gait were normal. The veteran's neck 
was found to be normal.  The diagnoses were history of two 
injuries to the left patella that resulted in a fracture, 
history of an injury to the right foot with a bony prominence 
at the dorsum likely due to injury, history of chronic low 
back pain secondary to injury, and neck pain. 

On orthopedic examination, the only abnormality noted with 
the left knee was a slightly decreased range of motion from 0 
degrees extension to 130 degrees flexion.  The examination of 
the veteran's neck and back noted no abnormalities.  The only 
abnormality noted on examination regarding the veteran's 
right foot was a bony prominence on the dorsum surface at 
mid-foot.  A radiological study of the left knee found a 
bipartite patella with no demonstrated fracture.  X-rays of 
the cervical spine and right foot were noted to be normal.  
An X-ray of the lumbar spine was found to be normal with 
angulation between the sacrum and the coccyx.  An X-ray of 
the thoracic spine found partial collapse of the T9 vertebra 
with a minimal decrease in the height of the T10 vertebra.  
The radiologist opined that these findings were compatible 
with the veteran's history of prior trauma.  The diagnoses 
were history of injury and fracture of the left patella with 
secondary left knee joint arthralgia; stiffness, painful 
thoracic and lumbar back likely without any obvious injury 
started during the veteran's military service; and a history 
of a right foot injury and stress fracture with a bony 
prominence over the dorsal surface of the right foot.  

The VA eye examination noted the veteran's complaint of 
intermittent, bilateral blurred vision.  His corrected visual 
acuity was found to be 20/15 in both eyes.  The assessment 
was latent hyperopia to be corrected with prescription lens.  
The VA hearing test noted the following audiometric results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
10
10
-
10
10
15
-
10
LEFT
10
10
10
-
10
10
20
-
15

The average pure tone threshold for the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz in the right ear was 11 
decibels and in the left it was 12 decibels.  Speech 
recognition was 100 percent in both ears.  The examiner 
opined that the veteran's hearing sensitivity was within 
normal limits bilaterally for pure tones and his word 
discrimination was excellent in both ears.  

By rating decision of May 1995, the RO denied the veteran's 
claims for service connection.  It was determined that the 
medical evidence of record failed to show any evidence of 
residuals of a left patella fracture, a chronic left knee 
disorder, or a neck disorder.  His claims of hearing loss and 
a vision defect were found not to be verified by the latest 
VA examinations.  The veteran's in-service back complaints 
were determined to be acute in nature and not confirmed by 
the latest VA examination.  Finally, it was determined that 
the evidence had failed to show that the veteran's right foot 
condition had been incurred or aggravated by his military 
service.

In his substantive appeal (VA Form 9) of September 1995, the 
veteran contended that at the time of his entrance into the 
military he had passed his physical examination.  He argued 
that his claimed disabilities were the result of injuries he 
had sustained during his military service.  

The veteran was given another VA orthopedic examination in 
September 1997.  He complained of chronic left knee and low 
back pain.  The veteran alleged that these disorders were the 
result of two different falls he sustained in 1993 while in 
the military. The first fall was from eight to nine feet in 
height and the second was from approximately 12 feet.  He 
asserted that he currently had to wear a back brace while 
working as a roofer and that on multiple occasions during any 
week he would experience back pain after an unpredictable 
maneuver.  The veteran complained of left knee pain after any 
significant activity.  An examination of the veteran's back 
elicited no abnormal findings.  The only abnormality 
evidenced by the veteran's left knee was slight crepitus of 
the patellofemoral joint.  A radiological study of the left 
knee found a superolateral ununited fragment off the left 
patella that was consistent with either an old fracture or 
bipartite patella.  X-ray of the spine suggested a decrease 
in the height of the T10 and T7 vertebrae.  The diagnoses 
were old left patellar fracture versus a symptomatic 
bipartite patella, however, the examiner opined that the 
veteran's left knee pain was related to his in-service knee 
injury.  Also diagnosed was a probable thoracic compression 
fracture that was probably related to an injury sustained in 
active service.

A supplemental statement of the case (SSOC) was issued to the 
veteran in March 1998.  The SSOC notified him that the RO had 
again denied his claim for service connection on the grounds 
that his left knee disability was congenital or developmental 
in nature.  It was again determined that the veteran's back 
disability noted in service was acute in nature and had not 
resulted in any chronic disability.


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  An organic disease of the nervous system 
(sensorineural hearing loss) shall be granted service 
connection, although not otherwise established as incurred in 
service, if manifested to a degree of 10 percent or more 
disabling within one year following separation from active 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the military, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for active 
service; except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).

Service connection for impaired hearing shall not be 
established unless hearing status meets pure tone and speech 
recognition criteria.  Impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1995).  The U. S. Court of Appeals for 
Veterans Claims (formerly known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (hereafter referred 
to as the Court) held in Hensley v. Brown, 5 Vet. App. 155 
(1993) when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a hearing disability at that 
time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.

After consideration of all evidence and material of record in 
a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  
This provision does not relieve a claimant of his or her 
responsibility to submit a well-grounded claim under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).


III.  Analysis.

Initially, the undersigned finds that the veteran has 
satisfied the threshold requirement of presenting well-
grounded claims for service connection for a left knee 
disability, a back disability, and a right foot disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
claims file contains evidence of an in-service injury, the 
veteran's assertions of chronic residuals for the said 
anatomical areas, and current diagnoses of a disability. See 
Savage v. Brown, 10 Vet. App. 488 (1997).  The undersigned is 
also satisfied that all relevant evidence has been properly 
developed, and that no further assistance is required to 
comply with the VA's duty to assist regarding the noted 
issues as mandated by 38 U.S.C.A. § 5107(a). 


Service Connection for Back, Left Knee, and Right Foot 
Disabilities.

Regarding the veteran's back, the veteran has provided a 
consistent history of falling approximately 12 to 13 feet off 
an armored vehicle sometime in 1993.  Based on the veteran's 
military specialty, this lay evidence is very plausible.  
There is no evidence of record that would contradict the 
veteran's claim of an in-service injury.  The veteran denied 
any specific back injury in the VA examination of March 1995, 
however, it seems likely, based on the VA examiners' 
opinions, that the veteran's in-service fall had also injured 
his back.  

A review of the evidence indicates that at the time of his 
entrance into active service his back was normal.  He 
sustained a probable back injury during his military service 
in 1993.  Within months of his separation from the military 
in March 1995, radiological studies found abnormalities with 
his thoracic spine.  The radiologist of March 1995 opined 
that the changes found in the veteran's T9 and T10 vertebrae 
were related to his claimed in-service injury.  This 
etiological opinion was confirmed by the examiner of 
September 1997 regarding abnormalities found with the T7 and 
T10 vertebrae.  Under these circumstances, the undersigned 
finds that the compression fractures of the veteran's T7, T9, 
and T10 vertebrae are the result of his in-service injury 
and, therefore, service-connected.

In 1994, the service medical records noted radiological 
findings of an old fracture to the left patella.  The veteran 
had claimed that he had injured his left knee approximately 
one year before.  The VA X-ray of March 1995 opined that the 
left patella abnormality was due to bipartite patella while 
the radiological report of September 1997 opined that the 
findings could be either bipartite patella or an old 
fracture.  Both the examiners of March 1995 and September 
1997 associated the veteran's left knee complaints with his 
in-service injury.  The undersigned finds that the majority 
of the radiologists of record have associated the veteran's 
left patella abnormality to an old fracture.  Based on the 
provisions of 38 U.S.C.A. § 5107(b), the undersigned has 
determined that the veteran's left patella was fractured due 
to his left knee injury in the military during 1993.  Thus, 
any residuals of this injury are service-connected. 

The veteran had a normal right foot when he entered military 
service.  His service medical records report a right foot 
injury in November 1993 with no fracture found on X-ray.  His 
VA examination in March 1995 found a bony prominence on the 
dorsum of the right foot.  The examiner opined that this 
abnormality was the result of his in-service injury.  There 
is no objective evidence of record that would contradict the 
VA examiner's findings or opinion.  Thus, the bony prominence 
on the dorsum of the mid-right foot is found to be service-
connected.  It is noted that an X-ray during the veteran's 
military service found arthritic changes in a MTP joint of 
the right foot.  This finding was not confirmed by 
radiological studies conducted in March 1995 and, thus, 
without a current disease entity this disorder cannot be 
found to be service-connected.




Service Connection for Defective Vision.

The veteran's service medical records noted that he had 
relative normal vision with the appropriate corrective lens.  
No other abnormalities were noted with the veteran's eyes 
during his military service.  On VA examination in March 
1995, the veteran was determined to have latent hyperopia 
that was correctable with prescription lens.  This is a 
congenital or developmental eye defect and appears to have 
been corrected with the veteran's use of glasses.  Therefore, 
as a matter of law, it cannot be granted service connection 
based on the provisions noted in 38 C.F.R. § 3.303(c).  See 
Sabonis v. Derwinski, 6 Vet. App. 426 (1994).


Service Connection for a Neck Disability and Bilateral 
Hearing Loss.

The veteran's service medical records do not indicate any 
ongoing treatment or diagnosis of hearing loss.  While his 
service records do indicate that he was exposed to hazardous 
noise during his military service, his VA examination of 
March 1995 found his hearing to be normal.  Even if the 
audiometric findings at 500 Hertz are included in the average 
decibels, his hearing still is within normal limits as 
defined by the provisions of 38 C.F.R. § 3.385.  The veteran 
has failed to submit medical evidence that he currently has a 
diagnosed hearing loss.

His service medical records also do not indicate any 
treatment or diagnosis for a neck disability.  As noted 
above, the veteran has claimed that he sustained two 
different falls while in the military, however, in March 1995 
he denied any specific injury to his neck.  The examiner of 
March 1995 diagnosed neck pain and a separate diagnosis of 
stiffness that was not related to any specific anatomical 
area.  The actual examination findings for the neck were 
reported to be normal.  The cervical spine X-rays were 
reported to be normal.  It is determined by the undersigned 
that an underlying disorder has not been diagnosed in the 
veteran's cervical spine or neck.  A diagnosis of pain 
without an underlying cause is not considered a disease 
entity under the provisions of 38 C.F.R. § 3.303(b).

There is no objective medical nexus between the veteran's 
neck and hearing complaints and his military service.  The 
only opinion linking these complaints to the veteran's 
military service is his own.  As a lay person, the veteran is 
not competent to provide a diagnosis or evidence on the 
etiology of a disability.  Zang v. Brown, 8 Vet. App. 246 
(1995); See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a current disability associated with his hearing or neck.  
Thus, he has failed to submit a well-grounded claim as 
required by the Court's Caluza and Savage decisions.  In the 
absence of a well-grounded claim, there is no duty to assist 
the veteran further in the development of the claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Therefore, service connection for bilateral hearing loss and 
a neck disability are denied.


ORDER

Service connection for compression fractures of the T7, T9, 
and T10 vertebrae is granted.

Service connection for residuals of a fracture of the left 
patella is granted.

Service connection for a bony prominence of the dorsum of the 
right mid-foot is granted.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a neck 
disability, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for bilateral 
hearing loss, this appeal is denied.

Service connection for defective vision is denied.


REMAND

A review of the veteran's service medical records indicates 
the following treatment for his skin complaints.  In April 
1992, the veteran was assessed to have had possible tinea 
cruris in his groin.  In October 1992, the veteran was 
assessed with moderate to severe acne.  In October 1993, the 
veteran was again assessed with non-cystic, mild acne.  In 
June 1994, the veteran complained of a pruritic rash for the 
past two days.  On examination, there was a moderate amount 
of erythematous papules on the trunk, limbs, and neck.  The 
assessment was Rhus dermatitis.

The veteran was afforded a VA skin examination in March 1995.  
This examination found the skin of the right hand to be red, 
scaling, dry, and cracked.  Photographs were taken of the 
veteran's hands that confirmed these findings.  The diagnosis 
was "[t]his manifestation of the skin is unclear."  A VA 
general medical examination of the same date noted that the 
veteran's skin was cracked, red, and scaling; and there were 
papules on his left anterior chest wall.  The diagnoses 
included cracked, dry, scaling, red skin on the right hand 
that was unlikely due to a fungus and had an unknown 
etiology.  The veteran asserted that he had developed lesions 
of the skin in both hands in 1993 and that these skin 
problems had persistently bothered him since that time.

The undersigned has determined that the veteran should be 
given a VA skin examination to determine a definite diagnosis 
of the veteran's persistent skin problems.  See Savage v. 
Brown, 10 Vet. App. 488 (1997).  Under the circumstances, the 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his claimed 
skin disorder.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should appropriately contact 
the veteran and request that he identify 
the U. S. Army National Guard unit to 
which he is currently assigned.  The RO 
should then contact the appropriate 
agency and obtain the veteran's service 
medical records dated from December 1994 
to the present time.  The veteran should 
be informed of the need for this evidence 
and requested to help in its submission 
to the VA.  He should be told that his 
failure to provide this information could 
have an adverse effect on his claim for 
service connection.  Any material 
received from this request must be 
incorporated into the claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded a special VA skin examination.  
The purpose of this examination is to 
determine a definitive diagnosis(es) of 
the veteran's current skin disorder(s).  
It should also be determined by the 
examiner whether the veteran's current 
skin disability(ies) had its onset 
during, or was permanently aggravated by, 
his military service.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner should 
obtain a detailed history from the 
veteran regarding any skin disorder.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should express opinions for the record on 
the following:

a.  What are the specific skin 
disorder(s) that are currently 
diagnosed?

b.  Is it at least as likely as not 
that any or all of the veteran's 
current skin disorders were incurred 
or their severity permanently 
increased during his period of 
military service?  The examiner 
should use language in his or her 
answer similar to the language used 
in this question.  The examiner 
should refrain from using phrases 
like "possibly", "could have", or 
"may have."

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection for a skin disability 
may now be granted.  If the RO's decision 
remains adverse to the veteran, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given an 
appropriate time in which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 
- 12 -


- 19 -


